                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON




BRETT EMMETT LLOYD,                                      Case No. 3:17-cv-00582-MK
                                                                             ORDER
             Plaintiff,

      v.

JOHN GERHARD, JEFFREY WARNER,
ANNALISA BALL, CITY OF BEAVERTON,
a municipal Corporation of the State of Oregon,

             Defendants.



AIKEN, District Judge:

      Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendation

("F&R") (doc. 79) recommending that (i) Plaintiffs Motion for Default Judgment (filed

as a Motion for Summary Judgment) (doc. 59) be denied; (ii) the City of Beaverton

and Officer Warner's Motion to Dismiss (doc. 44) be granted and Plaintiffs claims

against them be dismissed with prejudice; and (iii) Annalisa Ball's Special Motion to

Strike (doc. 53) be granted and Plaintiffs claims against her be dismissed with

prejudice, with Ball being awarded her reasonable attorney fees. Plaintiff then timely



Page 1 - ORDER
filed objections to the F&R (doc. 82). The matter is now before me. See 28 U.S.C. §

636(b)(l)(B) and Fed. R. Civ. P. 72(b). When either party objects to any portion of a

magistrate judge's F&R, the district court must make a de nova determination of that

portion of the magistrate judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas

Corp. v. Commodore Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981),

cert denied, 455 U.S. 920 (1982). Based on my review of the F&R and the documents

in the case, I find no error in Judge Kasubhai's F&R and Plaintiffs objections do not

undermine Judge Kasubhai's analysis. Thus, I adopt the F&R (doc. 79) in its entirety.

Accordingly, (i) Plaintiffs Motion for Default Judgment (filed as a Motion for

Summary Judgment) (doc. 59) is DENIED; (ii) the City of Beaverton and Officer

Warner's Motion to Dismiss (doc. 44) is GRANTED and Plaintiffs claims against

them are DISMISSED WITH PREJUDICE; and (iii) Annalisa Ball's Special Motion

to Strike (doc. 53) is GRANTED and Plaintiffs claims against her are DISMISSED

WITH PREJUDICE, and Ball is awarded her reasonable attorney fees.

      IT IS SO ORDERED.

      Dated this   J/9'day of March, 2019.



                                    Ann Aiken
                            United States District Judge




Page 2 - ORDER
